In an action to recover damages for personal injuries sustained as the result of the alleged violation of section 240 of the Labor Law and certain provisions of the Industrial Code and of the Administrative Code of the City of New York, the appeal, as limited by stipulation, is from so much of a judgment entered on a dismissal of the amended complaint at the close of the entire case as dismissed said complaint as against the respondent. Judgment insofar as appealed from unanimously affirmed, with costs (Olsommer v. Walker & Sons, 4 A D 2d 424, affd. 4 N Y 2d 793). Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.